NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess in the cap (claim 6) and the tip and the pipette assembly (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  the term “angel” should be ---angle---.  Appropriate correction is required.
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (U.S. Patent No. 5,562,823) in view of Fleming et al. (U.S. Patent No. 3,951,334).
Regarding claim 1, Reeves discloses a method for loading particles into a sensor array of a sensor array component (col. 6 line 18 – col. 9 line 12), the method comprising: inserting the sensor array component into a bucket 102 of a rotor assembly 104 of a centrifuge 100 (col. 8 line 66 – col. 9 line 3), the rotor assembly comprises: a rotor plate 104 to rotate around a first axis; the bucket 102, the bucket being rotatably attached to the rotor plate and to rotate around a second axis; applying a solution comprising the particles into the sensor array component; and spinning the rotor assembly to deposit particles into the sensor array, the bucket swinging to a positive angle relative to the plane of rotation of the rotor assembly during spinning (col. 6 lines 18 – 62, col. 8 line 66 – col. 9 line 3), but does not disclose a stop plate to rotate around the first axis relative to the rotor plate; and positioning the stop plate to permit angled spin of the bucket and sensor array component.
Fleming et al. discloses a stop plate 68 to rotate around the first axis relative to the rotor plate; and positioning the stop plate to permit angled spin of the bucket 52 (col. 5 lines 26-55). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Reeves with the stop plate of Fleming et al. for the purpose of no positive actuating means is required for controlling the pivotal movement of the carriers (col. 2 lines 51-59). 
Regarding claim 2, Reeves does not disclose positioning the stop plate to limit angled spin of bucket and the sensor array component.
Fleming et al. discloses positioning the stop plate 68 to limit angled spin of bucket and the sensor array component (col. 6 lines 15-33). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the method of Reeves with the stop plate of Fleming et al. for the purpose of no positive actuating means is required for controlling the pivotal movement of the carriers (col. 2 lines 51-59).
Regarding claim 3, Reeves does not disclose spinning the rotor assembly following positioning the stop plate to limit angled spin of the bucket; and removing remaining solution from the sensor array component. 
Fleming et al. discloses spinning the rotor assembly following positioning the stop plate to limit angled spin of the bucket; and removing remaining solution from the sensor array component (col. 6 lines 15-33). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the method of Reeves with the step of Fleming et al. for the purpose of no positive actuating means is required for controlling the pivotal movement of the carriers (col. 2 lines 51-59).
Regarding claim 4, Reeves does not disclose wherein the angle of spin is limited to a horizontal or negative angle relative to the plane or rotation of the rotor assembly when spinning following positioning the stop plate to limit angled spin of the bucket.
Fleming et al. discloses wherein the angle of spin is limited to a horizontal or negative angle relative to the plane or rotation of the rotor assembly when spinning following positioning the stop plate to limit angled spin of the bucket (col. 6 lines 15-33). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the method of Reeves with the step of Fleming et al. for the purpose of no positive actuating means is required for controlling the pivotal movement of the carriers (col. 2 lines 51-59).
Regarding claims 8-10, Reeves discloses wherein the during spinning the rotor assembly 80 and/or 100 to deposit particle into the sensor array, the positive angle is in a range of 85° to 110°; wherein the positive angle is in a range of 85° to 105° (Fig. 5 and 6, during spinning the buckets 84 and/or 102 swings outwardly at about 90°).
Regarding claim 11, Reeves does not disclose wherein the stop plate is to rotate around the first axis relative to the rotor plate between an open position and a closed position, when in the closed position, the stop plate is to engage the bucket to fix an angular position of the bucket relative to a plane of rotation of the rotor assembly. 
Fleming et al. discloses wherein the stop plate is to rotate around the first axis relative to the rotor plate between an open position and a closed position, when in the closed position, the stop plate is to engage the bucket to fix an angular position of the bucket relative to a plane of rotation of the rotor assembly (col. 5 line 26 – col. 6 line 42). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Reeves with the stop plate of Fleming et al. for the purpose of no positive actuating means is required for controlling the pivotal movement of the carriers (col. 2 lines 51-59). 

Claims 5-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (U.S. Patent No. 5,562,823) in view of Fleming et al. (U.S. Patent No. 3,951,334), as applied to claim 1 above, and further in view of Anderson et al. (U.S. Patent No. 6,346,421).
Regarding claim 5, modified Reeves does not disclose attaching a cap to the sensor array component prior to inserting the sensor array component into the bucket. 
Anderson et al. discloses attaching a cap 151 to the tube (corresponding to the sensor array component) 152 prior to inserting the sensor array component into the bucket (col. 14 lines 29-48). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Reeves with the cap taught by Anderson et al. for the purpose of effectively sealing the tubes such that the outside surfaces can be cleaned with a suitable disinfectant before the tubes are inserted into centrifuge shields (col. 14 lines 29-48).
Regarding claim 6, Reeves does not disclose positioning the stop plate to limit angled spin of bucket and the sensor array component; spinning the rotor assembly following positioning the stop plate to limit angled spin of the bucket; and removing remaining solution from a recess in the cap attached to the sensor array component.
Fleming et al. discloses positioning the stop plate to limit angled spin of bucket and the sensor array component; spinning the rotor assembly following positioning the stop plate to limit angled spin of the bucket(col. 6 lines 15-33). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the method of Reeves with the step of Fleming et al. for the purpose of no positive actuating means is required for the carriers and/or locking ring (col. 2 lines 51-59).
Anderson et al. discloses removing remaining solution from a recess in the cap attached to the sensor array component (col. 15 lines 6 – 9; Fig. 9E). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Reeves with the cap taught by Anderson et al. for the purpose of removing the supernatant liquid (col. 15 lines 6-9). 
Regarding claim 7, Reeves does not disclose wherein the angle of spin is limited to a horizontal or negative angle relative to the plane of rotation of the rotor assembly when spinning following positioning the stop plate to limit angled spin of the bucket. 
Fleming et al. discloses wherein the angle of spin is limited to a horizontal or negative angle relative to the plane of rotation of the rotor assembly when spinning following positioning the stop plate to limit angled spin of the bucket (col. 6 lines 15-33). It would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention to have provided the method of Reeves with the step of Fleming et al. for the purpose of no positive actuating means is required for controlling the pivotal movement of the carriers (col. 2 lines 51-59).
Regarding claims 17-20, modified Reeves does not disclose amplifying a nucleic acid sample on the particles of the solution; removing the sensor array component with the deposited particles from the bucket; inserting the sensor array component into a sequencing device; further comprising sequencing the amplified nucleic acid sample using the sensor array component. 
Anderson et al. discloses amplifying a nucleic acid sample on the particles of the solution; removing the sensor array component with the deposited particles from the bucket; inserting the sensor array component into a sequencing device; further comprising sequencing the amplified nucleic acid sample using the sensor array component (col. 4 lines 18-26). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided  method of modified Reeves with the amplifying and sequencing steps of Anderson et al. for the purpose of detecting and characterizing infectious agents (col. 4 lines 18-26).

Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest inserting a tip of a pipette assembly into a ring of the stop plate of the rotor assembly, the tip preventing the stop plate from moving; rotating the rotor plate of the rotor assembly relative to the stop plate; and removing the tip from the ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774